COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00512-CV


HEAT SHRINK INNOVATIONS,                                              APPELLANTS
LLC; KEVIN WOLFE; AND
DEBORAH WOLFE

                                         V.

MEDICAL EXTRUSION                                                        APPELLEE
TECHNOLOGIES-TEXAS, INC., A
TEXAS CORPORATION

                                      ----------

         FROM THE 367TH DISTRICT COURT OF DENTON COUNTY
                   TRIAL COURT NO. 2011-50408-367

                                      ----------

    CONCURRING AND DISSENTING MEMORANDUM OPINION

                                      ----------

      I respectfully disagree with the majority’s disposition of the appellants’ fifth

issue. I would uphold the permanent injunction, and I dissent to that portion of

the majority’s opinion and judgment that dissolves the injunction. I concur with

the remainder of the outcome in this case.

                                                    /s/ Bill Meier
                                                    BILL MEIER
                                                    JUSTICE
DELIVERED: October 16, 2014